OMB APPROVAL OMB Number:3235-0058 Expires:May 31, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 333-123611 CUSIP NUMBERS 591556 105 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): oForm 10-K oForm 20-F oForm 11-K xForm 10-D oForm N-SAR oForm N-CSR For Period Ended: March 31, 2011 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION Metiscan, Inc. Full Name of Registrant Former Name if Applicable 12225 Greenville Ave, Suite 700 Address of Principal Executive Office Dallas, Texas 75243 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or N-SAR, or portion thereof, will be filed on or before the 15th calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 11-K, 20-F, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Registrant is in the process of preparing and reviewing the financial and other information for the report on Form 10-Q for the quarter ended March 31, 2011.The Form 10-Q could not be completed on or before the May 16, 2011 prescribed due date without unreasonable effort or expense. PART IV OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Alan P. Fraade, Esq. (212) 486-2500 (Name)(Area Code)(Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). þYes ¨No (3)Is it anticipated that any significant change in results of operation for the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? ¨Yes þNo 2 METISCAN, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 17, 2011 By:/s/ Bryan A. Scott Bryan A. Scott, Chief Executive Officer 3
